DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Note that citations to figures and elements should be understood to also implicitly refer to any related and relevant explanatory text in the reference.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-2, 4, 11-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0239201 A1 (“Wang”) in view of US 2014/0210742 A1 (“Delattre”), and US 2013/0050111 A1 (“Shibata”).
Regarding claim 1, Wang teaches an electronic apparatus ([23], [38]) comprising:
a display comprising a screen for displaying an image ([38]);
a touch sensor configured to sense a user touch on the screen ([38]); and
a controller ([23]) configured to:
identify a distance between a plurality of regions of the screen on which user touches are respectively sensed ([76]; Fig. 3 at 320),
based on the distance being identified to be greater than a predetermined threshold value, identify the user touches as separate touch inputs on separate regions of the plurality of regions ([77]: note that the related Figure has a typo and mistakenly has a greater than symbol rather than a less than symbol), and
based on the distance being identified to be less than the predetermined threshold value, identify the user touches as a single touch input ([78]; Fig. 3 at S324).
In a separate embodiment, Wang teaches to identify a single region and perform a second function of the single touch input on the single region ([114]-[116]; Fig. 7B). The suggestion to modify the embodiment of Fig. 3 with the embodiment 
Wang does not expressly teach, when identifying the user touches as separate touch inputs, to perform at least one first function of the separate touch inputs on each of the separate regions. However, Delattre teaches to perform at least one first function of the separate touch inputs on each of the separate regions ([15]). The suggestion to modify the teaching of Wang by the teaching of Delattre is present as both teach drawing functionality, and Wang does teach determining a multi-touch input (Fig. 3 at S322, S332). The motivation is to provide additional input versatility to a user.
Wang and Delattre do not expressly teach to identify the user touches as separate touch inputs on separate regions of the plurality of regions and perform at least one first function of the separate touch inputs on each of the separate regions, and to identify a single region including the plurality of regions, and perform a second function of the single touch input on the single region, the single region including an area between the plurality of regions. However, Shibata teaches performing a function on a single region including the plurality of regions, the single region including an area between the plurality of regions ([62]; Figs. 10a, 12a, 12b). The suggestion to modify the combination of Wang and Delattre by the teaching of Shibata is present as all teach drawing functionality. The motivation is to give the user greater control and versatility over drawing. Thus, before the effective filing date of the current application, the combination of Wang, Delattre, and Shibata would have rendered obvious, to one of including the plurality of regions, and perform a second function of the single touch input on the single region, the single region including an area between the plurality of regions.
Regarding claim 2, Delattre further teaches wherein the at least one first function is a drawing function along a moving path of the separate touch inputs on each of the separate regions ([15]).
Regarding claim 4, Wang and Delattre do not expressly teach wherein the second function is an erasing function along a moving path of the single touch input on the single region. However, Shibata teaches that two finger swiping may be used for erasing ([46]-[47]: both Fig. 3b and Fig. 3c may be considered erasing functions). The suggestion to modify the teaching of Wang by the teaching of Shibata is present as both teach two finger motion input on a region. The motivation is to provide additional input features for a user. Furthermore, the teaching of Shibata in paragraphs [46]-[47] is also applicable to the input style of the embodiment of paragraph [62], as both input styles involve applying two fingers to define an area wider than an ordinary line. The motivation is to allow the user greater versatility in erasing along different paths and areas. Thus, before the effective filing date of the current application, the combination of Wang, Delattre, and Shibata would have rendered obvious, to one of ordinary skill in the art, the limitation wherein the second function is an erasing function along a moving path of the single touch input on the single region
Regarding claim 11, Wang teaches a method of controlling an electronic apparatus ([23], [38]), the method comprising:
displaying an image on a screen ([38]);
identifying a distance between a plurality of regions of the screen on which user touches are respectively sensed ([76]; Fig. 3 at 320);
based on the distance being identified to be greater than a predetermined threshold value, identifying the user touches as separate touch inputs on separate regions of the plurality of regions ([77]: note that the related Figure has a typo and mistakenly has a greater than symbol rather than a less than symbol), and
based on the distance being identified to be less than the predetermined threshold value, identifying the user touches as a single touch input ([78]; Fig. 3 at S324).
In a separate embodiment, Wang teaches identifying a single region and performing a second function of the single touch input on the single region ([114]-[116]; Fig. 7B). The suggestion to modify the embodiment of Fig. 3 with the embodiment of Figs. 2 and 7B is present as the embodiment of Fig. 3 teaches determining that two touches may be considered a single touch, and Fig. 7B shows an example of determining that two touches may be a single touch. The motivation is to practically implement the embodiment of Fig. 3.
Wang does not expressly teach, when identifying the user touches as two separate touch inputs, to perform at least one first function of the two separate touch inputs on each of the plurality of regions. However, Delattre teaches performing at least one first function of the separate touch inputs on each of the separate regions ([15]). The suggestion to modify the teaching of Wang by the teaching of Delattre is present as both teach drawing functionality, and Wang does teach determining a multi-touch input (Fig. 3 at S322, S332). The motivation is to provide additional input versatility to a user.
Wang and Delattre do not expressly teach identifying the user touches as separate touch inputs on separate regions of the plurality of regions and performing at least one first function of the separate touch inputs on each of the separate regions, and identifying a single region including the plurality of regions, and performing a second function of the single touch input on the single region, the single region including an area between the plurality of regions. However, Shibata teaches performing a function on a single region including the plurality of regions, the single region including an area between the plurality of regions ([62]; Figs. 10a, 12a, 12b). The suggestion to modify the combination of Wang and Delattre by the teaching of Shibata is present as all teach drawing functionality. The motivation is to give the user greater control and versatility over drawing. Thus, before the effective filing date of the current application, the combination of Wang, Delattre, and Shibata would have rendered obvious, to one of ordinary skill in the art, the limitations of identifying the user touches as separate touch inputs on separate regions of the plurality of regions and performing at least one first function of the separate touch inputs on each of the separate regions, and identifying a single region including the plurality of regions, and performing a second function of the single touch input on the single region, the single region including an area between the plurality of regions
Regarding claim 12, Delattre further teaches wherein the at least one first function is a drawing function along a moving path of the separate touch inputs on each of the separate regions ([15]).
Regarding claim 14, Wang and Delattre do not expressly teach wherein the second function is an erasing function along a moving path of the single touch input on the single region. However, Shibata teaches that two finger swiping may be used for erasing ([46]-[47]: both Fig. 3b and Fig. 3c may be considered erasing functions). The suggestion to modify the teaching of Wang by the teaching of Shibata is present as both teach two finger motion input on a region. The motivation is to provide additional input features for a user. Furthermore, the teaching of Shibata in paragraphs [46]-[47] is also applicable to the input style of the embodiment of paragraph [62], as both input styles involve applying two fingers to define an area wider than an ordinary line. The motivation is to allow the user greater versatility in erasing along different paths and areas. Thus, before the effective filing date of the current application, the combination of Wang, Delattre, and Shibata would have rendered obvious, to one of ordinary skill in the art, the limitation wherein the second function is an erasing function along a moving path of the single touch input on the single region.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0239201 A1 (“Wang”) in view of US 2014/0210742 A1 (“Delattre”) and US 2013/0050111 A1 (“Shibata”) as applied to claims 1 and 11, respectively, above, and further in view of US 2017/0220245 A1 (“Ding”).
Regarding claim 3, Wang, Delattre, and Shibata do not expressly teach wherein the at least one first function comprises a plurality of functions which are different from wherein the at least one first function comprises a plurality of functions which are different from one another, and the controller is configured to perform the plurality of functions on the separate regions, respectively.
Regarding claim 13, Wang, Delattre, and Shibata do not expressly teach wherein the at least one first function comprises a plurality of functions which are different from one another, and the processor is configured to perform the plurality of functions on the separate regions, respectively. However, Delattre teaches that a user may draw simultaneously with different touch inputs ([15]). Ding teaches that different fingers may draw lines of different colors or types ([68]). Note that line drawing of different colors or different types are different functions. The suggestion to combine the teachings of Delattre and Ding is present as both teach drawing lines by touch input. The motivation is to provide additional versatility and information to a user. Thus, before the effective filing date of the current application, the combination of Wang, Delattre, Shibata, and Ding would have rendered obvious, to one of ordinary skill in the art, the limitation wherein the at least one first function comprises a plurality of functions which are different from one another, and the processor is configured to perform the plurality of functions on the separate regions, respectively.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0239201 A1 (“Wang”) in view of US 2014/0210742 A1 (“Delattre”) and US 2013/0050111 A1 (“Shibata”) as applied to claims 1 and 11, respectively, above, and further in view of US 2012/0096393 A1 (“Shim”).
Regarding claim 5, Wang, Delattre, and Shibata do not expressly teach wherein the controller is further configured to perform either the first function of the separate touch inputs or the second function of the single touch input based on a moving speed of the separate touch inputs or the single touch input. However, Shim teaches that a multi-touch gesture may only be recognized if a minimum threshold speed is reached ([29]). The suggestion to apply this teaching to the combination of Wang and Delattre is present as Wang and Delattre both teach drawing functions, which rely on touch movement, just as the sweep function taught by Shim relies on touch movement. The motivation is to prevent inadvertent input. Thus, before the effective filing date of the current application, the combination of Wang, Delattre, Shibata, and Shim would have rendered obvious, to one of ordinary skill in the art, the limitation wherein the controller is further configured to perform either the first function of the separate touch inputs or the second function of the single touch input based on a moving speed of the separate touch inputs or the single touch input.
Regarding claim 15, Wang, Delattre, and Shibata do not expressly teach wherein the performing comprises performing either the first function of the separate touch wherein the performing comprises performing either the first function of the separate touch inputs or the second function of the single touch input based on a moving speed of the separate touch inputs or the single touch input.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0239201 A1 (“Wang”) in view of US 2014/0210742 A1 (“Delattre”) and US 2013/0050111 A1 (“Shibata”) as applied to claims 1 and 11, respectively, above, and further in view of US 2016/0239190 A1 (“Forutanpour”).
Regarding claim 6, Wang, Delattre, and Shibata do not teach wherein the controller is further configured to change the predetermined threshold value based on a user input. However, Forutanpour teaches that a threshold value may be selected by a user ([87]). The suggestion to modify the teaching of Wang by the teaching of Forutanpour is present as both teach a threshold value. The motivation is to provide greater control to a user. Thus, before the effective filing date of the current application, the combination of Wang, Delattre, Shibata, and Forutanpour would have rendered wherein the controller is further configured to change the predetermined threshold value based on a user input.
Regarding claim 16, Wang, Delattre, and Shibata do not teach changing the predetermined threshold value based on a user input. However, Forutanpour teaches that a threshold value may be selected by a user ([87]). The suggestion to modify the teaching of Wang by the teaching of Forutanpour is present as both teach a threshold value. The motivation is to provide greater control to a user. Thus, before the effective filing date of the current application, the combination of Wang, Delattre, Shibata, and Forutanpour would have rendered obvious, to one of ordinary skill in the art, the limitation of changing the predetermined threshold value based on a user input.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0239201 A1 (“Wang”) in view of US 2014/0210742 A1 (“Delattre”), US 2013/0050111 A1 (“Shibata”), and US 2016/0239190 A1 (“Forutanpour”) as applied to claims 6 and 16, respectively, above, and further in view of US 2011/0310004 A1 (“Trasler”).
Regarding claim 7, Wang, Delattre, Shibata, and Forutanpour do not teach wherein the controller is further configured to provide guide information for receiving the user input to change the predetermined threshold value. However, Trasler teaches providing guide information for receiving user input to change a distance parameter ([26]). The suggestion to modify the combination of Wang, Delattre, and Forutanpour by the teaching of Trasler is present as Wang teaches a distance threshold, Forutanpour teaches receiving user input to change a parameter, and Trasler teaches providing wherein the controller is further configured to provide guide information for receiving the user input to change the predetermined threshold value.
Regarding claim 17, Wang, Delattre, Shibata, and Forutanpour do not teach wherein the changing comprises providing guide information for receiving the user input to change the predetermined threshold value. However, Trasler teaches providing guide information for receiving user input to change a distance parameter ([26]). The suggestion to modify the combination of Wang, Delattre, and Forutanpour by the teaching of Trasler is present as Wang teaches a distance threshold, Forutanpour teaches receiving user input to change a parameter, and Trasler teaches providing guide information for receiving user input to change a distance parameter. The motivation is to provide a way for the user to enter parameter information. Thus, before the effective filing date of the current application, the combination of Wang, Delattre, Shibata, Forutanpour, and Trasler would have rendered obvious, to one of ordinary skill in the art, the limitation wherein the changing comprises providing guide information for receiving the user input to change the predetermined threshold value.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0239201 A1 (“Wang”) in view of US 2014/0210742 A1 (“Delattre”), US  as applied to claims 7 and 17 above, and further in view of US 2017/0308225 A1 (“Baek”). Note that Baek has the effective prior art date of KR20170119934A.
Regarding claim 10, Wang, Delattre, Shibata, Forutanpour, and Trasler do not expressly teach wherein the controller is further configured to change the predetermined threshold value based on a direction of a plurality of test user touches. Trasler further teaches changing the parameter based on a direction of user touch ([26]). Baek teaches that a two finger touch and drag may be used to make an input on a parameter setting screen ([37]). The suggestion to modify the teaching of Trasler by the teaching of Baek is present as both teach a parameter setting screen responsive to user input. The motivation is to give the user increased options for making the input. Thus, before the effective filing date of the current application, the combination of Wang, Delattre, Shibata, Forutanpour, Trasler, and Baek would have rendered obvious, to one of ordinary skill in the art, the limitation wherein the controller is further configured to change the predetermined threshold value based on a direction of a plurality of test user touches.
Regarding claim 20, Wang, Delattre, Shibata, Forutanpour, and Trasler do not expressly teach wherein the changing comprises changing the predetermined threshold value based on a direction of a plurality of test user touches. Trasler further teaches changing the parameter based on a direction of user touch ([26]). Baek teaches that a two finger touch and drag may be used to make an input on a parameter setting screen ([37]). The suggestion to modify the teaching of Trasler by the teaching of Baek is wherein the changing comprises changing the predetermined threshold value based on a direction of a plurality of test user touches.

Allowable Subject Matter
Claims 8-9 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if amended to address the formal objections noted above.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, Applicant’s arguments are moot in view of the newly cited reference of Shibata, as explained above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148.  The examiner can normally be reached on M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Gene W Lee/Primary Examiner, Art Unit 2692